Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claims 4, 11 and 18 recite the limitation “each layer i” which is unclear what the limitation “i” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




3.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayode et al. (US 20170285221 A1).
As per Claims 1, 8 and 15, Kayode et al. teaches a computer-implemented method/medium/system (Fig. 2), comprising:  
preparing, using reservoir data and well data associated with a well, a numerical model of the well that models production of the well (Fig. 2 step 202, [0029]-[0031], [0033]: the initial geo-model” including “permeabilities, porosities, water saturation levels, shale percentages (or combinations of them) of each grid-block” to simulate “volumetric flow through the grid blocks of the full-field model” where each block represents “a portion of the field” in the reservoir and where “values of the grid properties are the same at the well locations” in the respective reservoir.); 
updating the numerical model, including adjusting properties used for the numerical model until results of performing a quality assurance/quality control (QA/QC) check on the numerical model indicate that the numerical model is within acceptable limits (Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]: generating “Multiple adjusted geo-models” “by varying the extrapolation approach associated with the initial geo-model” to “estimate the unknown grid property values” with “a match quality index (MQI)for each geo-model” to “identify the geo-model associated with the best ranked MQI value”); 
extracting pressure derivatives from a transient test of the well to create a functional numerical model from the numerical model (Fig. 2 step 206 ->214, [0034], [0038], [0045]- 
running simulations on the functional numerical model and adjusting reservoir features and properties until acceptable results are achieved on (Fig. 2 step 224, Fig. 5B & 7A, [0046], [0052] “the computer system can further improve the simulated pressure transient derivative by adjusting, for example, the permeability associated with the best ranked geo-model. For example, the computer system can apply permeability multipliers on the selected best geo-model, recalculate pressure transient and compare the derivative plot of newly generated pressure transient with the measured pressure derivative until a suitable match of the two is obtained.”.): 
a pressure match between pressures modeled in the functional numerical model and transient pressures of the well (Fig. 5B & 7A, [0043], [0052], [0057] “the lines 702a in the plots represent pressure and pressure derivative plots for the several geo-models while the lines 702b are the measured pressure and pressure derivative data.”); and 
a log-log plot derivative match between a pressure derivative of the functional numerical model and a pressure derivative of the transient pressures of the well (Fig. 5C & 7A, [0044], [0052], [0057] “the lines 702a in the plots represent pressure and pressure derivative plots for the several geo-models while the lines 702b are the measured pressure and pressure derivative data.”); and 
providing a simulation output based on the simulations ([0053]-[0054]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) as applied to claims 1, 8 and 15 above, in view of Al-Shahri (US 20130096896 A1), and further in view of Biterge et al. (US 20140257706 A1).

determining that geological features… are incorporated correctly in the numerical model ([0029]-[0032]); 
determining that reservoir properties ... ([0031]-[0032]); 
wherein reservoir properties include permeability, porosity, fluids saturation, …([0031]).
Kayode et al. fails to teach explicitly geological features including barriers, faults, fractures, and tight layers derived from seismic and geology data analysis of the well; 
determining that reservoir properties from petrophyscial log data,  pressure/volume/temperature (PVT) data based on collected samples, and well data corresponding to well completion and production data of the well are in agreement with input well and reservoir properties; 
wherein reservoir properties include saturation functions, relative permeability, fluids contacts, and reservoir initial conditions of the well; and 
wherein well data includes perforations, geometry, and production rates of the well.
Al-Shahri teaches geological determining that reservoir properties from petrophyscial log data, well data corresponding to well completion and production data of the well are in agreement with input well and reservoir properties ([0032], [0034]-[0035]); 
wherein reservoir properties include saturation functions, fluids contacts, and reservoir initial conditions of the well ([0031], [0032], [0034]-[0037]); and 

Biterge et al. teaches geological features including barriers, faults, fractures, and tight layers derived from seismic and geology data analysis of the well ([0022]-[0024]); and 
reservoir properties from pressure/volume/temperature (PVT) data based on collected samples ([0024]), and reservoir properties including relative permeability ([0024]).
Kayode et al., Al-Shahri and Biterge et al. are analogous art because they are all related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri and Biterge et al. into Kayode et al.’s invention to provide accurate modeling (Al-Shahri: [0007]).  Further incorporating the teaching of Biterge et al. to determine geological features to improve the reservoir characterization during modeling ([0019]).

5.	Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) as applied to claims 1, 8 and 15 above, in view of Nooruddin et al. (US 10094202 B2).

Nooruddin et al. teaches wherein the simulation output includes a flow capacity (kh) determined from permeability (k) values of the model (Col. 15 lines 44-56). 
Kayode et al. and Nooruddin et al. are analogous art because they are both related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Nooruddin et al. into Kayode et al.’s invention to provide accurate estimation (Nooruddin et al.: Abstract).  
As per Claims 5, 12 and 19, Kayode et al. teaches wherein providing the simulation output based on the simulations (Fig. 2) includes providing, for presentation to a user in a user interface ([0046]-[0047], [0056]).
numerical comparisons of the pressures modeled in the functional numerical model and the transient pressures of the well (Fig. 5C & 7A, [0044], [0046]-[0047], [0052], [0057]); and 
graphical representations of log-log plot derivative matches (Fig. 5C & 7A, [0042], [0044], [0046]-[0047], [0052], [0057]). 
Kayode et al. fails to teach explicitly numerical comparisons.
.
6.	Claims 4, 11 and 18,  are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) in view of Al-Shahri (US 20130096896 A1) and Schirrmann et al. (US 20190179873 A1), further in view of Biterge et al. (US 20140257706 A1).
As per Claims 4, 11 and 18, Kayode et al. teaches wherein preparing the numerical model includes building the numerical model using geological data, geophysical data, petrophysical data, core data, reference point data, and well control data, transient test data ([0031]-[0032], [0057]). 
Kayode et al. fails to teach explicitly PVT data, reservoir initial conditions data including pressure (p.sub.i) and temperature (T.sub.i) for each layer i, fluids contacts data including gas-oil contact (GOC) and oil-water contact (OWC) data, capillary pressure (p.sub.c) function data, relative permeability (k.sub.r) data, well trajectory and completion data, and productions rates data.
Al-Shahri teaches fluids contacts data including gas-oil contact (GOC) and oil-water contact (OWC) data, well trajectory and completion data, and productions rates data ([0031], [0032], [0034]-[0037]).
Biterge et al. teaches relative permeability (k.sub.r) data ([0024]).
Schirrmann et al. teaches reservoir initial conditions data including pressure (p.sub.i) and temperature (T.sub.i) for each layer i, capillary pressure (p.sub.c) function data ([0017], [0025], [0047]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri, Biterge et al. and Schirrmann et al. into Kayode et al.’s invention to provide accurate modeling (Al-Shahri: [0007]).  Further incorporating the teaching of Biterge et al. to build the model using geophysical data to improve the reservoir characterization during modeling ([0019]).  Schirrmann et al. also teaches a system that improves the accuracies of the values during model realization ([0030]). 

7.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) as applied to claims 1, 8 and 15 above, and further in view of Al-Shahri (US 20130096896 A1).
As per Claims 6, 13 and 20, Kayode et al. teaches wherein updating the numerical model comprises: 
performing a quality assurance/quality control (QA/QC) check on the numerical model (Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]); 
determining whether the numerical model is within acceptable limits (Fig. 2 step 204->224 [0032], [0038], [0047], [0051]-[0053]).

Al-Shahri teaches upon determining that the numerical model is not within acceptable limits and adjusting properties used in the numerical model ([0031], [0032], [0034]-[0037]); and 
repeating the QA/QC check, the determining, and the adjusting until the numerical model is within acceptable limits ([0031], [0032], [0034]-[0037]). 
Kayode et al. and Al-Shahri are analogous art because they are both related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri into Kayode et al.’s invention to provide accurate modeling (Al-Shahri: [0007]).  

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kayode et al. (US 20170285221 A1) as applied to claims 1, 8 and 15 above, and further in view of Biterge et al. (US 20140257706 A1).

Kayode et al. fails to teach explicitly interpreted from seismic data.
Biterge et al. teaches interpreted from seismic data ([0015], [0022]-[0024]).
Kayode et al. and Biterge et al. are analogous art because they are both related to a reservoir modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Al-Shahri and Biterge et al. into Kayode et al.’s invention to improve the reservoir characterization during modeling ([0019]).

Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dupuy et al. (us 20150276978 a1) discloses a method for determining placement of perforation intervals using facies, fluid boundaries, geobodies and dynamic fluid properties.
Gurpinar et al. (US 20050149307 A1) discloses integrated reservoir optimization.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127